

EXECUTION VERSION


SECOND FORBEARANCE AGREEMENT; THIRD AMENDMENT TO THE SECOND AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT AND FIRST AMENDMENT TO THE PLEDGE AND SECURITY
AGREEMENT


This SECOND FORBEARANCE AGREEMENT; THIRD AMENDMENT TO THE SECOND AMENDED AND
RESTATED CREDIT AND GUARANTY AGREEMENT AND FIRST AMENDMENT TO THE PLEDGE AND
SECURITY AGREEMENT (this “Agreement”) is entered into as of December 10, 2008,
by and among Simmons Bedding Company (the “Company”), THL-SC Bedding Company and
certain subsidiaries of the Company party to the Credit Agreement (as hereafter
defined) as Guarantors (together with the Company, the “Credit Parties”), the
financial institutions party hereto as Lenders under the Credit Agreement
(collectively, the “Lenders”) and Deutsche Bank AG, New York Branch,
individually as a Lender (“DBNY”) and as administrative agent for the Lenders
(in such capacity, “Agent”). Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Credit
Agreement.


RECITALS
 
WHEREAS, the Company, the other Credit Parties and Lenders are parties to that
certain Second Amended and Restated Credit and Guaranty Agreement, dated as of
May 25, 2006 (as has been or may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to
which, among other things, the lenders party thereto have agreed, subject to the
terms and conditions set forth in the Credit Agreement, to make certain loans
and other financial accommodations to the Company.
 
WHEREAS, the Company, the other Credit Parties and Lenders are parties to that
certain First Forbearance Agreement and Second Amendment to the Second Amended
and Restated Credit and Guaranty Agreement, dated as of November 12, 2008 (the
“Forbearance Agreement”), pursuant to which the Forbearance Period thereunder
shall terminate on December 10, 2008.
 
WHEREAS, as of the date hereof, one or more of the Defaults or Events of Default
listed on Exhibit A hereto have occurred and are continuing, or may occur during
the Second Forbearance Period (as hereinafter defined) (the Defaults and Events
of Default described in Exhibit A hereto being herein collectively called the
“Specified Defaults”).
 
WHEREAS, upon the Company’s request, Lenders have agreed, subject to the terms
and conditions set forth herein, to forbear from exercising their
default-related rights, remedies, powers and privileges against the Company and
the other Credit Parties with respect to the Specified Defaults only and to
amend certain provisions of the Credit Agreement.
 
WHEREAS, upon the Company’s request, Lenders have agreed, subject to the terms
and conditions set forth herein, to amend certain provisions of the Pledge and
Security Agreement dated as of December 19, 2003 by and between each of the
Grantors party thereto and the Agent in its capacity as Collateral Agent (as
supplemented and in effect on the date hereof, the “Pledge and Security
Agreement”).
 
NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
SECTION 1.                                Confirmation by the Company of
Obligations and Specified Defaults.
 
(a) The Company and each other Credit Party acknowledge and agree that as of
December 9, 2008, the respective aggregate principal balances of the Loans as of
such date and aggregate face amount of Letters of Credit were as follows (such
amounts, in the aggregate, the “Existing Principal and Letters of Credit”):
 
Tranche D Term Loans:                                            $465,000,000.00
 
Revolving
Loans:                                                      $64,532,384.22
 
Letters of
Credit:                                                      $10,427,327.00
 
The Company and each Credit Party acknowledge and agree that as of December 9,
2008, the aggregate amount of accrued and unpaid interest on the Tranche D Term
Loans and Revolving Loans is $3,931,276.71 (the “Existing Interest”), and the
accrued and unpaid commitment fees payable pursuant to Section 2.10(a) of the
Credit Agreement is $65.87 (the “Existing Commitment Fees”) and the accrued and
unpaid letter of credit fees payable pursuant to Section 2.10(b) of the Credit
Agreement is $42,540.82 (the “Existing LC Fees” and together with the Existing
Principal and Letters of Credit, the Existing Interest, and the Existing
Commitment Fees, the “Outstanding Indebtedness”). The foregoing amounts do not
include other fees, expenses and other amounts which are chargeable or otherwise
reimbursable under the Credit Agreement and the other Credit Documents.  None of
the Company and the other Credit Parties have any rights of offset, defenses,
claims or counterclaims with respect to any of the Obligations and each of the
Credit Parties are jointly and severally obligated with respect thereto, in
accordance with the terms of the Credit Documents.
 
(b) The Company and each other Credit Party acknowledge and agree that each of
the Specified Defaults constitute a Default or an Event of Default that has
occurred and is continuing as of the Second Forbearance Effective Date or that
may occur and continue during the Second Forbearance Period, as the case may
be.  Prior to the effectiveness of this Agreement, the existence of certain of
the Specified Defaults (i) relieved Lenders and Agent from any obligation to
extend any Loan or provide other financial accommodations under the Credit
Agreement or other Credit Documents, and (ii) permitted Lenders and Agent to,
among other things, (A) suspend or terminate any commitment to provide Loans or
make other extensions of credit under any or all of the Credit Agreement and the
other Credit Documents, (B) accelerate all or any portion of the Obligations,
(C) commence any legal or other action to collect any or all of the Obligations
from the Company, any other Credit Party and/or any Collateral, (D) foreclose or
otherwise realize on any or all of the Collateral, and/or appropriate, set-off
and apply to the payment of any or all of the Obligations, any or all of the
Collateral, and/or (E) take any other enforcement action or otherwise exercise
any or all rights, remedies, powers and privileges provided for by any or all of
the Credit Agreement, the other Credit Documents, applicable law and/or equity.
 


 
SECTION 2.  Forbearance; Forbearance Default Rights and Remedies.
 
(a)  Effective as of the Second Forbearance Effective Date (as hereinafter
defined), each Lender and Agent agree that until the expiration or termination
of the Second Forbearance Period, it will forbear from exercising its
default-related rights and remedies under the Credit Documents against the
Company or any other Credit Party solely with respect to the Specified
Defaults.  As used herein, the term “Second Forbearance Period” shall mean the
period beginning on the Second Forbearance Effective Date and ending on the
earliest to occur of (i) any Forbearance Default (as hereinafter defined), (ii)
the Agent’s receipt from the Company of a Payment Notice (as hereinafter
defined) or the making of any payment (including interest) on any Subordinated
Indebtedness by the Credit Parties, any of their Subsidiaries or the Sponsor,
(iii) the first day upon which the trustee or any of the holders of the
Indebtedness under the Senior Subordinated Note Indenture exercise any of their
remedies thereunder or under applicable law, including, without limitation, any
acceleration of any such Subordinated Indebtedness (it being understood and
agreed that the mere receipt of an acceleration notice by the Company pursuant
to Section 6.02 of the Senior Subordinated Note Indenture shall not, in and of
itself, terminate the Second Forbearance Period until the acceleration
referenced in such notice becomes effective in accordance with the proviso in
Section 6.02 of the Senior Subordinated Note Indenture), (iv) if either Simmons
Company or Simmons Holdco, Inc. (collectively, the "Parents") or the Credit
Parties receive notice with respect to the failure to file quarterly financial
reports with the SEC on Form 10-Q for the quarter ending September 27, 2008,
from the requisite holders of, or the trustee or agent therefor, the 10% Senior
Discount Notes due 2014 issued by Simmons Company or the $300.0 million senior
unsecured loans issued by Simmons Holdco, Inc., and the Parents do not file, or
do not cause the filing of, such reports with the SEC on Form 10-Q within 60
days of receipt of such notice, such 60th day or (v) 11:59 p.m. (New York City
time) on March 31, 2009 (the earliest to occur of clauses (i) through (v) being
the “Second Forbearance Termination Date”). As used herein, the term
“Forbearance Default” shall mean (A) the occurrence of any Event of Default
other than the Specified Defaults, or (B) any representation, warranty or
certification made or deemed made by the Company or any other Credit Party in
connection with this Agreement (other than the Permitted Exceptions (as defined
below)) shall be false in any material respect on the date as of which made or
deemed made.
 
(b) From and after the Second Forbearance Termination Date, including as a
result of any Event of Default (other than the Specified Defaults), the
agreement of each Lender and Agent hereunder to forbear as set forth in Section
2(a) shall immediately terminate without the requirement of any demand,
presentment, protest, or notice of any kind, all of which are hereby waived by
the Company and each other Credit Party. The Company and each other Credit Party
hereby agree that from and after the Second Forbearance Termination Date,
Lenders and Agent may at any time, or from time to time, exercise any and all of
their rights, remedies, powers and privileges under any or all of the Credit
Agreement, any other Credit Document, applicable law and/or equity, all of which
rights, remedies, powers and privileges are fully reserved by each Lender and
Agent.
 
(c) Except as set forth herein, none of the Lenders or Agent shall have any
obligation to extend the Second Forbearance Period, or enter into any other
waiver, forbearance or amendment, and the Lenders’ and Agent’s agreement to
permit any such extension, or enter into any other waiver, forbearance or
amendment shall be subject to the sole discretion of the Lenders.  Any agreement
by any Lender and Agent to extend the Second Forbearance Period, if any, or
enter into any other waiver, forbearance or amendment, must be set forth in
writing and signed by a duly authorized signatory of the relevant Lenders and
Agent.  The Company and the other Credit Parties each acknowledge that Lenders
and Agent have not made any assurances concerning any possibility of an
extension of the Second Forbearance Period or the entering into of any waiver,
forbearance or amendment.
 
(d) The Company and the other Credit Parties each acknowledge and agree that no
additional Loans or other financial accommodation shall be made by the Lenders
to the Company during the Second Forbearance Period, other than (i) the
issuance, renewal, extension or replacement of a Letter of Credit and (ii)
Revolving Loans made (w) in connection with, and equal to, the decrease in the
amount of Letter of Credit Usage, (x) pursuant to Section 2.3(d) of the Credit
Agreement, (y) to backstop any Letter of Credit which is otherwise permitted by
the Credit Agreement or (z) to provide cash collateral to a beneficiary in lieu
of issuing a Letter of Credit; provided that the Revolving Credit Exposure is
not increased or decreased after giving effect to any Revolving Loan or other
extension of credit as defined above.  In connection with any Loans or financial
accommodations incurred or extended pursuant to the Credit Agreement during the
Second Forbearance Period as permitted above, the conditions specified in
Section 3.2 of the Credit Agreement shall be required to be satisfied; provided
that solely for such purposes during the Second Forbearance Period (x) any
representations and warranties (i) pursuant to Section 4.9 and Section 4.21 of
the Credit Agreement shall not be required to be made and (ii) pursuant to
Section 4.15 of the Credit Agreement shall be deemed modified so that the
representation may exclude the effects of defaults under operating leases of the
Company and its Subsidiaries and under the Senior Subordinated Note Indenture
solely as a result of the existence of one or more Specified Defaults and (y) no
Specified Default shall be deemed to constitute a Default or Event of Default
(the items included in (x) and (y), the “Permitted Exceptions”).
 
SECTION 3.  Amendments to Credit Agreement.
 
Effective as of the Second Forbearance Effective Date (as hereinafter defined),
the following provisions of the Credit Agreement shall be amended as set forth
below (which amendments are in addition to those contained in the Forbearance
Agreement, which shall remain in full force and effect except as expressly
modified herein).  For the avoidance of doubt, the Credit Agreement shall remain
amended as set forth in this section after the Second Forbearance Termination
Date, and these amendments shall not operate as a waiver of any Default or Event
of Default.


(a) Amendments to Section 1.1.
 
(i) The definition of “Adjusted Eurodollar Rate” in Section 1.1 is amended by
adding the following new sentence at the end thereof:
 
“Notwithstanding any of the foregoing, on and after the earlier to occur of (x)
the Second Forbearance Termination Date and (y) March 31, 2009, the Adjusted
Eurodollar Rate shall not at any time be less than 3.25% per annum.”
 
(ii) The definition of “Applicable Margin” in Section 1.1 is hereby amended by
deleting the last paragraph thereof (as added pursuant to Section 3(a)(i) of the
Forbearance Agreement) and inserting in lieu thereof the following new
paragraph:
 
“Notwithstanding the foregoing, (x) during the period from and after the
Forbearance Effective Date and to and including (but not on) the Second
Forbearance Effective Date, the Applicable Margin shall be increased by 2.0% per
annum above the rate otherwise applicable and (y) during all periods on and
after the Second Forbearance Effective Date, the “Applicable Margin” shall mean
(i) for all Loans which are Base Rate Loans, 5.285% per annum and (ii) for all
Loans which are Eurodollar Rate Loans, 6.285% per annum.”


(iii) The definition of “Base Rate” in Section 1.1 is deleted in its entirety
and replaced by the following:
 
““Base Rate” means, at any time, the greater of (a) the Prime Rate, and (b) the
rate equal to the sum of (i) 0.50% plus (ii) the Federal Funds Effective Rate;
provided, that on and after the earlier to occur of (x) the Second Forbearance
Termination Date and (y) March 31, 2009, the Base Rate shall not at any time be
less than 4.25% per annum.”
 
(iv) The definition of “CFO Certification” is amended by adding the following
phrase at the end thereof:
 
“, and with respect to the consolidated balance sheet of the Company and its
Subsidiaries for each fiscal month and Fiscal Quarter ending on or after
September 27, 2008, such balance sheet shall not reclassify long-term debt as
short-term debt solely as a result of the existence of the Specified Defaults
(as defined in the Second Forbearance Agreement).”
 
(v) The definition of “Collateral Documents” is amended by inserting “, each
Control Agreement” immediately after the words “the Mortgages”.
 
(vi) The definition of “Credit Document” is amended by inserting “, the
Forbearance Agreement and the Second Forbearance Agreement” immediately after
the words “the Collateral Documents”:
 
(vii) The definition of “Interest Payment Date” is amended by (x) deleting the
phrase “three months” in each of the two places it appears therein and by
inserting in lieu thereof the phrase “one month”, (y) adding to the end of
clause (i) thereof, the following “provided that, from and after the Second
Forbearance Effective Date, it shall mean the last Business Day of each calendar
month, commencing on the first such date to occur on or after the Second
Forbearance Effective Date.”
 
(viii) The definition of “Responsible Officer” is deleted in its entirety and
replaced with the following:
 
““Responsible Officer” means as to any Person, any of the president, chief
executive officer (to the extent an individual has been appointed to such
position by the Board of Directors or other applicable governing body of such
Person), chief financial officer, the treasurer or the assistant treasurer,
principal financial officer, principal accounting officer or the general
counsel, of such Person.”
 
(ix) The definition of “Restructuring Amendment” is amended by inserting the
following new sentence immediately at the end of the existing definition
thereof:
 
“In no event shall the Second Forbearance Agreement be deemed to constitute a
Restructuring Amendment.”
 
(x) the following new definitions are hereby added in the appropriate
alphabetical order:
 
““Control Agreements” means a tri-party deposit account control agreement by and
among the applicable Credit Party, the Collateral Agent and the respective
depository institution, each in form and substance reasonably satisfactory to
the Collateral Agent and in any event providing the Collateral Agent “control”
of such deposit account within the meaning of Article 9 of the UCC.
 
“Second Forbearance Agreement” means the Second Forbearance Agreement; Third
Amendment to the Second Amended and Restated Credit and Guaranty Agreement and
First Amendment to Pledge and Security Agreement dated as of December 9, 2008 by
and among the Company, the other Credit Parties, the Lender parties thereto and
Agent.
 
“Second Forbearance Effective Date” has the meaning assigned to that term in the
Second Forbearance Agreement.
 
“Second Forbearance Period” has the meaning assigned to that term in the Second
Forbearance Agreement.
 
“Second Forbearance Termination Date” has the meaning assigned to that term in
the Second Forbearance Agreement.”
 
(b) Section 1.2 shall be amended by inserting the following sentence at the end
thereof:
 
“Notwithstanding anything herein to the contrary or the requirements of GAAP,
with respect to the consolidated balance sheet of the Company and its
Subsidiaries for each fiscal month and Fiscal Quarter ending on or after
September 27, 2008, the Company shall not reclassify any long-term debt as
short-term debt solely as a result of the existence of the Specified Defaults
(as defined in the Second Forbearance Agreement).”.
 
(c) Section 2.9 shall be amended by (x) the deleting the phrase “2% per annum in
excess of” in each of the three places it appears therein and (y) deleting the
word “increased” appearing in the last sentence thereof.
 
(d) Section 2.10 shall be amended by:
 
(i) Section 2.10(a) shall be amended by inserting “provided that, from and after
the Second Forbearance Effective Date, such fees shall be payable on the last
Business Day of each calendar month in arrears” at the end thereof .
 
(ii) Section 2.10(b) shall be amended by inserting “provided that, from and
after the Second Forbearance Effective Date, such fees shall be payable on the
last Business Day of each calendar month in arrears” at the end of the first
sentence therein.
 
(iii) Section 2.10(c) shall be amended by inserting “provided that, from and
after the Second Forbearance Effective Date, such fees shall be payable on the
last Business Day of each calendar month in arrears” at the end thereof .
 
(e) Each of Sections 2.12, 2.13 and 2.14 shall be amended by adding the
following new clause (designated clause “(d)” in the case of Sections 2.12 and
2.14 and designated clause “(g)” in the case of Section 2.13) as follows:
 
“[(d)/(g)] it is understood and agreed that, for all periods from and after the
Second Forbearance Effective Date, the provisions of Sections 2.12, 2.13 and
2.14 shall be subject to the express requirements of Section 5(f) of the Second
Forbearance Agreement and, in the event of any conflict or inconsistency, the
provisions of said Section 5(f) of the Second Forbearance Agreement shall
control.”
 
(f) Section 5.1(c)(ii) shall be amended by inserting the following at the end
thereof:
 
“provided that, the certified public accountants’ report relating to the
Company’s audited consolidated financial statements for the Fiscal Year ending
2008, may be qualified solely as a result of the existence of the Specified
Defaults and the defaults or events of default arising under the Senior
Subordinated Note Indenture which are set forth on Exhibit A to the Second
Forbearance Agreement;”.
 
(g) Section 6.1 shall be amended by inserting the following new paragraph at the
end thereof:
 
“Notwithstanding the foregoing, the Credit Parties may incur Indebtedness to
Subsidiaries of Holdings which are not Credit Parties in excess of the amounts
otherwise permitted in this Section 6.1 solely to permit compliance with Section
4.5(b)(iv) of the Pledge and Security Agreement; provided that, such
Indebtedness shall be in compliance with the second proviso set forth in Section
6.1(e).”
 
(h) Section 6.3 shall be amended by inserting the following new paragraph at the
end thereof:
 
“Notwithstanding the foregoing, the Credit Parties may make Investments in
Subsidiaries of Holdings which are not Credit Parties in excess of the amounts
otherwise permitted in this Section 6.3 solely to permit compliance with Section
4.5(b)(iv) of the Pledge and Security Agreement.”
 
(i) Section 8.1 shall be amended by:
 
(i) in Section 8.1(c) inserting “(x)” immediately after the phrase “perform or
comply with” appearing therein and inserting the following new text at the end
of the existing text thereof and before the semicolon at the end thereof:
 
“or (y) any term or condition contained in Section 4.5 of the Pledge and
Security Agreement; provided that, with respect to the execution and delivery of
Control Agreements as required by subclause (b)(i) thereof, such default shall
not have been remedied or waived within three Business Days after the original
date of required compliance therewith”.
 
(ii) Replacing every instance of the phrase “Company or any of its Material
Subsidiaries (or any group of Company’s Subsidiaries that, taken as a whole,
would constitute a Material Subsidiary” in Sections 8.1(f) and (g) with the
phrase “Company or any of its Subsidiaries”.
 
(iii) Adding the word “or” at the end of Section 8.1(l).
 
(iv) Adding the following as subsections (m) and (n) which shall precede the
final two paragraphs of Section 8.1:
 
 
“(m) the failure of the Senior Subordinated Notes or any other Subordinated
Indebtedness to be subordinated as provided by any subordination provision
related to such Subordinated Indebtedness or any Credit Party shall contest in
writing the validity or enforceability of such provisions; or
 
 
(n) the failure by the Company or any Guarantor to comply with any term or
condition contained in the Second Forbearance Agreement; provided that, (x) with
respect to any default in the performance of or compliance with any term
contained in paragraphs (c), (d), (e), (g), (h), (i) and (n) of Section 5 of the
Second Forbearance Agreement, such default shall not have been remedied or
waived within three Business Days after the original date of required compliance
therewith and (y) with respect to any default in the performance of or
compliance with covenants in the Second Forbearance Agreement not subject to a
date, the respective default shall not have been remedied or waived within three
Business Days after the earlier of (A) a Responsible Officer of any Credit Party
becoming aware of such default or (B) receipt by the Company of notice from the
Agent of such default.”
 
 
SECTION 4.
Amendments to Pledge and Security Agreement

 
Effective as of the Second Forbearance Effective Date, the following provisions
of the Pledge and Security Agreement shall be amended as set forth below.
 
(a) Amendments to Section 1.1.
 
(i) The definition of “Deposit Accounts” shall be amended by adding, immediately
at the end of the existing text thereof, the phrase “or listed on Schedule 4.5”.
 
(ii) The following new definitions are hereby added in the appropriate
alphabetical order:
 
“Bank” shall have the meaning provided in Section 9-102 of the UCC.
 
“Control” shall mean, in the case of each Deposit Account, “control” as such
term is defined in Section 9-104 of the UCC.
 
“Trust Funds” shall mean any Cash and Cash Equivalents constituting (i) payroll,
payroll taxes, and other employee wage and benefit payments to or for the
benefit of Company’s or any of its Subsidiaries’ employees and accrued and
unpaid employee compensation (including salaries, wages, benefits and expense
reimbursements) and (ii) all taxes required to be collected or withheld
(including, without limitation, federal and state withholding taxes (including
the employer’s share thereof), taxes owing to any governmental authority, sales,
use and excise taxes, customs duties, import duties and independent customs
brokers’ charges), other taxes for which the Company or any of its Subsidiaries
may become liable and any other fiduciary funds, in each case, solely to the
extent that (x) the failure to remit such Trust Funds to the Person entitled
thereto would result under applicable law in potential personal criminal or
civil liability to any director, officer or employee of the Company or any of
its Subsidiaries, (y) in the case of amounts described in the preceding clause
(i), the amounts constituting Trust Funds in a given Deposit Account  shall
represent (without duplication) accrued and unpaid employee compensation through
the date upon which the respective Grantor received the notice from the
Collateral Agent of its exercise of remedies with respect to such Deposit
Account as required by Section 7.4(b) (or, if sooner, the date of any Default or
Event of Default with respect to such Grantor pursuant to Section 8.1(f) or (g)
of the Credit Agreement), additional employee compensation for a period not to
extend beyond the third Business Day following its receipt of such notice (or
the earlier occurrence of such Default) and checks or direct deposit amounts
already paid (prior to the receipt of notice or Default or Event of Default
described above) in respect of prior pay periods which have not yet cleared, and
(z) in each case, any amounts to constitute Trust Funds shall only constitute
same if, and to the extent that, the Collateral Agent has received an officer’s
certificate from the chief financial officer of the Company, which certifies the
aggregate amount to be withheld or which shall constitute Trust Funds, and the
respective Deposit Accounts pursuant to which such Trust Funds are requested to
be made available, in each case received by the Collateral Agent within ten (10)
Business Days after the date upon which the respective Grantor received the
notice from the Collateral Agent of its exercise of remedies with respect to
such Deposit Account as required by Section 7.4(b) or, if sooner, the date of
any Default or Event of Default with respect to such Grantor pursuant to Section
8.1(f) or (g) of the Credit Agreement.
 
(b) Section 2.1 shall be amended by inserting the following at the end of
paragraph (k) before for the semi-colon:
 
“and all Deposit Accounts maintained by such Grantor with any person and all
Monies, securities, Instruments and other investments deposited or required to
be deposited in any of the foregoing”.
 
(c) Section 4.5 shall be amended by deleting the existing said provision thereof
in its entirety and by inserting in lieu thereof the following new Section 4.5:
 
“4.5                      Deposit Accounts.
 
(a)           Representations and Warranties.  As of the Second Forbearance
Effective Date, no Grantor maintains any Deposit Accounts other than the
accounts listed in Schedule 4.5 hereto. The two accounts listed on Part II of
Schedule 4.5 (the “Existing Escrow Accounts”) are existing accounts previously
established to escrow certain funds, and no other amounts have been deposited
therein (other than interest accruing in such accounts). The maximum amount on
deposit in each such Existing Escrow Account on the Second Forbearance Effective
Date is correctly set forth in Part II of Schedule 4.5. Each Grantor is the sole
account holder of each such Deposit Account and such Grantor has not consented
to, and is not otherwise aware, of any person (other than the Collateral Agent
pursuant hereto) having sole dominion and control (within the meaning of common
law) or “control” (within the meaning of Section 9-104 of the UCC) over, or any
other interest in, any such Deposit Account and any Money or other property
deposited therein.
 
(b)           Covenants.
 
(i)           With respect to each Deposit Account of any Grantor in existence
on the Second Forbearance Effective Date (other than the Existing Escrow
Accounts), the respective Grantor shall deliver to the Collateral Agent, within
the time required by the immediately succeeding sentence, (x) a Control
Agreement duly executed by such Grantor and the applicable Bank with respect to
each such Deposit Account, at which time the Collateral Agent will have a first
priority security interest (subject to such Bank’s rights as provided in the
respective Control Agreement) in each such Deposit Account, which security
interest is perfected by Control or (y) evidence reasonably satisfactory to the
Collateral Agent that each such Deposit Account that is not subject to a Control
Agreement has been closed.  All Control Agreements required by the immediately
preceding sentence shall be required to be fully executed and delivered to the
Collateral Agent no later than ten Business Days after the Second Forbearance
Effective Date; provided that, such date may be extended by an additional five
Business Days at the reasonable request of the Company; and
 
(ii)           No Grantor shall, at any time after the Second Forbearance
Effective Date, establish, open or acquire any Deposit Account unless, prior
thereto, the respective Bank and Grantor shall have duly executed and delivered
to the Collateral Agent a Control Agreement, in form and substance reasonably
satisfactory to the Agent, with respect to such Deposit Account or the
Collateral Agent otherwise has Control over such Deposit Account pursuant to
documentation in form and substance satisfactory to the Collateral Agent.
 
(iii)           From and after the time for compliance with clause (i) above has
passed (and after giving effect to the extension of time set forth in the
proviso to such clause (i) to the extent actually extended), each Grantor shall
cause all of its unrestricted cash balances (including all payments with respect
to Accounts but excluding petty cash not to exceed US $20,000.00) to be
deposited (whether directly or indirectly) in one or more Deposit Accounts which
are subject to a Control Agreement in favor of and to the reasonable
satisfaction of the Collateral Agent.
 
(iv)           At no time shall the Subsidiaries of the Company which are not
Grantors hold unrestricted Cash, Cash Equivalents or similar items; provided
that, (a) Subsidiaries organized under the laws of Canada may collectively hold
unrestricted Cash, Cash Equivalents, and similar items up to an amount less than
or equal to Cdn $10.0 million (less outstanding checks) at any time, (b)
Subsidiaries organized under the laws of Puerto Rico may collectively hold
unrestricted Cash, Cash Equivalents, and similar items up to an amount less than
or equal to US $2.0 million (less outstanding checks) at any time, and (c)
Subsidiaries organized under the laws of Liechtenstein may collectively hold
unrestricted Cash, Cash Equivalents, and similar items up to an amount less than
or equal to US $15,000.00 (less outstanding checks) at any time.
 
(v)           No Grantor shall deposit, or permit to be deposited, additional
amounts in any Existing Escrow Account (other than interest accruing in such
accounts) on or after the Second Forbearance Effective Date. Furthermore, if any
amounts are released to any Grantor from any Existing Escrow Account or are no
longer required to be maintained on deposit therein, the Grantors shall cause
such amounts to be transferred to one or more Deposit Accounts (that are not
Existing Escrow Accounts) meeting the above requirements in this Section
4.5(b).”
 
(d) Section 7.4 shall be amended by deleting the existing text thereof in its
entirety and by inserting in lieu thereof the following:
 
“(a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may apply the balance from any Deposit Account (other than any
Existing Escrow Account) or instruct any Bank at which any such Deposit Account
is maintained to transfer all monies, securities and instruments held by such
Bank to the Collateral Agent or withhold any withdrawal rights from such Grantor
with respect to funds credited to any Deposit Account in accordance with the
terms of the applicable Control Agreement.  The Collateral Agent agrees that the
actions permitted pursuant to the preceding sentence shall not be taken at any
time if an Event of Default has not occurred and is continuing.
 
(b) The Collateral Agent acknowledges that the Deposit Accounts subject to
Control Agreements or otherwise under its Control may contain from time to time
Trust Funds, which the Grantors are required to collect and remit from time to
time but which, pending such remittance, shall be contained or held in such
Deposit Accounts. Following any exercise of control by the Collateral Agent as
described in the first sentence of Section 7.4(a), the Collateral Agent agrees
(to the extent permitted by law) to promptly notify the Grantors of such
exercise (which notice may be by delivery of a copy of the notice of exclusive
or sole control); provided that, any delay or failure of giving such notice
shall not affect the validity thereof. Upon receipt of such notice (or if
sooner, the occurrence of a Default or Event of Default with respect to such
Grantor pursuant to Section 8.1(f) or (g) of the Credit Agreement), the relevant
Grantors may, within 10 Business Days thereafter, deliver (or cause to be
delivered) an officer’s certificate complying with clause (z) of the definition
of Trust Funds certifying the type and amount of any Trust Funds contained or
held in the respective Deposit Account(s) and that the failure to remit such
Trust Funds to the person entitled thereto would result under applicable law in
potential personal, criminal or civil liability to any director, officer or
employee of the Company or its Subsidiaries. Notwithstanding anything to the
contrary contained herein, upon receipt of any such officer’s certificate by the
Collateral Agent, the Collateral Agent shall remit within one Business Day of
receipt of such officer’s certificate (or instruct the relevant Bank to remit)
the amount of the Trust Funds specified in such officer’s certificate to the
respective Grantor for payment to the appropriate Person.”
 
(e) The Pledge and Security Agreement shall be further amended by inserting a
new Schedule 4.5 thereto in the form attached hereto as Exhibit B.
 


 
 
SECTION 5.
Supplemental Terms, Conditions and Covenants On and After the Second Forbearance
Effective Date.

 
The Credit Parties hereto hereby agree to comply with the following terms,
conditions and covenants from and after the Second Forbearance Effective Date,
in each case notwithstanding any provision to the contrary set forth in this
Agreement, the Forbearance Agreement, the Credit Agreement or any other Credit
Document:
 
(a) Specified Defaults.  Each of the Specified Defaults shall be deemed to be an
Event of Default (other than the events described in items 2 and 3 on Exhibit A,
until the holders of the Senior Subordinated Notes (or the trustee on behalf of
such holders) shall have the right to accelerate the Senior Subordinated Notes),
from and after the Second Forbearance Termination Date.
 
(b) Minimum Liquidity.  From and after the Second Forbearance Effective Date,
Holdings and the Company shall not, directly or indirectly, at any time permit
(i) the sum of the Cash and Cash Equivalents of the Company and all of its
Domestic Subsidiaries at the close of business on any Business Day which are on
deposit in one or more Deposit Accounts (as defined in the Pledge and Security
Agreement) with respect to which Control Agreements (as defined in the Pledge
and Security Agreement) in favor of the Collateral Agent are then in effect (or,
if prior to the expiration of the extension period provided in Section 4.5(b)(i)
of the Pledge and Security Agreement and the grace period provided in Section
8.1(n)(y) of the Credit Agreement, with respect to which Control Agreements are
expected to be entered into before the termination of such grace period) or are
otherwise in one or more Deposit Accounts of the Grantors maintained with the
Collateral Agent where it has Control for the benefit of the Secured Parties
(the “Daily Cash Balance”) to be less than $2.5 million on any two consecutive
Business Days or (ii) the average Daily Cash Balance for any five consecutive
Business Days to be less than $7.5 million (with the covenant contained in this
sentence being herein called the “Minimum Liquidity Covenant”).  The Company
shall deliver to the Agent on Wednesday (or the immediately succeeding Business
Day if Wednesday is not a Business Day) of each week (commencing with the week
of December 15, 2008) a report of the Daily Cash Balances as a consolidated
number for each Business Day of the preceding week, certified by the Company’s
chief financial officer or other financial officer of the Company that is a
Responsible Officer (it being understood that any unintentional transpositions
or typos in such report shall not cause a Default or Event of Default so long as
after giving effect to any correction thereto the Minimum Liquidity Covenant is
still met for such period).
 
(c) Draft of Long Term Business Plan.  The Company shall deliver a long-term
business plan approved by the Company’s Board of Directors (the “Long Term
Business Plan”) to Agent by no later than January 7, 2009, which shall include
(i) forecasted consolidated balance sheets (assuming a static capitalization)
and forecasted consolidated statements of income and cash flows of the Company
and its Subsidiaries for the next succeeding 3 Fiscal Years, together with an
explanation of the material assumptions on which such forecasts are based and
(ii) forecasted consolidated statements of income and cash flows of the Company
and its Subsidiaries for each month of the Fiscal Year ending in 2009, together
with an explanation of the material assumptions on which such forecasts are
based.
 
(d)  Launch of Marketing Process.  On or before January 9, 2009, the Company
shall commence distribution of marketing materials to solicit potential debt
and/or equity investments; provided that, at least two Business Days prior
thereto, the Company shall have delivered drafts of such marketing materials to
the Agent (for further distribution to the Steering Committee).
 
(e) Restructuring Proposal.  On or before January 26, 2009, the Company shall
deliver a potential restructuring proposal approved by the Company’s Board of
Directors to the Agent.
 
(f) Prepayments.  From and after the Second Forbearance Effective Date, all
voluntary and mandatory prepayments of the Loans (exclusive of scheduled
repayments under Section 2.11 of the Credit Agreement) shall be applied ratably
to (i) repay principal of outstanding Revolving Loans and Swingline Loans (and
after same have been repaid in full, to repay and/or cash collateralize Letter
of Credit Usage) and (ii) repay outstanding principal of Term Loans, with the
amount to be allocated pursuant to preceding clause (i) to equal the amount of
the respective aggregate amount to be prepaid multiplied by a fraction the
numerator of which is the Total Utilization of Revolving Loan Commitments at
such time (less the amount of any Letter of Credit Usage which has theretofore
been, and is at that time, cash collateralized) and the denominator of which is
the sum of the numerator plus the aggregate principal amount of then outstanding
Term Loans, and with the amount to be applied pursuant to preceding clause (ii)
to equal the aggregate amount to be so prepaid multiplied by a fraction the
numerator of which is the aggregate principal amount of then outstanding Term
Loans and the denominator of which is the same as the denominator described
above; provided that, the forgoing ratable prepayment requirement shall not
apply to prepayments of outstanding Revolving Loans and Swingline Loans (or to
the provision of cash collateral for Letter of Credit Usage) to the extent such
prepayments are made in connection with (x) the substantially simultaneous
issuance of a new Letter of Credit (or the increase in amount of an existing
Letter of Credit) and/or (y) the reimbursement of Revolving Loans deemed made
upon the drawing of any Letter of Credit.
 
(g) Cooperation and Access.  The Company shall cooperate with the Agent, Moelis
and Company and such other professional advisors retained from time to time by
Agent, in providing reasonable access to the Credit Parties’ books, records,
properties and senior management team upon reasonable prior notice, during
regular business hours and for reasonable durational periods.
 
(h) Management Discussions.  The Company shall (x) cause its senior management
team, and use its commercially reasonable efforts to cause Miller Buckfire and
other appropriate legal advisors, to discuss (at the option of the Company, in
person or telephonically), on a bi-weekly basis during regular business hours
and for reasonable durational periods, with the Agent, its legal advisor and
Moelis and Company and such other professional advisors retained from time to
time by Agent, and the Lenders identified to the Company as the steering
committee (the “Steering Committee”), among other things, ongoing financial
performance and operations, liquidity and progress with respect to any asset
sale, merger, consolidation or other business combination, equity infusion,
financing proposals (including, without limitation, progress reports on the
proposed debtor in possession or exit financing (“DIP/Exit Financing”)), change
of control transaction or restructuring or plan proposal (each, a “Proposed
Transaction”); provided that, the Company shall have no obligation to discuss
with the Agent, its legal advisors or the Steering Committee any competing
DIP/Exit Financing transaction and (y) no later than Wednesday of each week (or
the next succeeding Business Day if Wednesday is not a Business Day), deliver to
the Agent (for further distribution to the Steering Committee), summaries of the
material terms of each letter of intent, memorandum of understanding or similar
indication of interest or other agreement received (or entered into) by the
Company or its legal advisors (or any material modifications thereto) with
respect to any Proposed Transaction (other than with respect to any competing
DIP/Exit Financing), prepared by the Company exercising its reasonable judgment
as to the information to be disclosed to the Agent and the Steering Committee
(it being understood that no such weekly summary shall be required to the extent
the Company has not received any such proposals or documents or there have been
no material modifications to previously received proposals or documents which
have been previously summarized).
 
(i) Financial and Other Information.  In addition to the financial statements
and other reports required to be provided under the Credit Agreement, the
Company shall deliver to the Agent:
 
(i) on Wednesday (or the immediately succeeding Business Day if Wednesday is not
a Business Day) of each week (commencing with the week of December 15, 2008), a
rolling 13-week consolidated cash flow forecast, in the form set forth on
Exhibit C (the “13-Week Cash Flow Forecast”).  Each delivery of the 13-Week Cash
Flow Forecast shall be deemed to be a representation by the Company that such
13-Week Cash Flow Forecast has been prepared based upon good faith estimates and
assumptions that the Company believes were reasonable at the time made (it being
understood and agreed that such 13-Week Cash Flow Forecast is not to be viewed
as fact and that actual results during the period or periods covered thereby may
differ from such projected results) and shall be accompanied by a certification
of the chief financial officer or such other financial officer that is a
Responsible Officer that such 13-Week Cash Flow Forecast has been prepared based
upon good faith estimates and assumptions that the Company believes were
reasonable at the time made (it being understood and agreed that such 13-Week
Cash Flow Forecast is not to be viewed as fact and that actual results during
the period or periods covered thereby may differ from such projected results).
 
(ii) on Wednesday (or the immediately succeeding Business Day if Wednesday is
not a Business Day) of each week (commencing with the week of December 15,
2008), a variance report showing on a line item basis the percentage and dollar
variance of actual cash disbursements and cash receipts for the prior week from
the amounts set forth for such week in the applicable 13-Week Cash Flow
Forecast.
 
(iii) as soon as available and in any event within twenty-five (25) days after
the end of each month ending after the Second Forbearance Effective Date, the
unaudited consolidated balance sheet of the Company and its Subsidiaries as of
the end of such month and the related unaudited consolidated statements of
income, stockholders’ equity and cash flows of the Company and its Subsidiaries
for such month and for the portion of the Company’s Fiscal Year then elapsed,
setting forth in each case in comparative form the corresponding figures for the
preceding Fiscal Year and commencing with the January 2009 financial statements,
the corresponding figures set forth in the Long Term Business Plan, together
with a CFO Certification and MD&A with respect to the foregoing; provided that,
with respect to the fiscal month ending December 2008, the financial statements
referred to above shall be “preliminary” and shall be delivered to the Agent as
soon as available and in any event within forty-five (45) days after the end of
such month.
 
(j) Fees and Expenses.  The Company shall pay (x) within 10 days of receipt of a
reasonably detailed invoice therefor (subject to redaction to protect privileges
or other confidential communications) all reasonable fees and expenses to be
paid to White & Case LLP and Moelis & Company and (y) on the earliest of (i) the
Second Forbearance Termination Date, (ii) the first Business Day occurring on or
after February 12, 2009, upon which the making of such payment would not result
in a breach of the Minimum Liquidity Covenant, and (iii) March 31, 2009, to the
Agent, for the account of each Lender executing this Agreement on or prior to
the Stated Time (as defined below), a fee equal to 0.25% of such Lender’s
Revolving Loan Commitment and Tranche D Term Loan Exposure as in effect on the
Second Forbearance Effective Date, the full amount of which fee shall be fully
earned and shall become due on the Second Forbearance Effective Date and which,
once paid, shall be nonrefundable for any reason whatsoever.
 
(k) Prohibition on Assignments and Participations.  From and after the Second
Forbearance Effective Date, the Credit Parties, the Sponsor and each of their
respective Affiliates shall be prohibited from purchasing (by assignment,
participation or otherwise), in whole or in part, any Commitment, Loan, Letter
of Credit or any other Obligation.
 
(l) Subordinated Indebtedness Payments.  The Company shall give the Agent 10
Business Days’ prior notice of its intent to make any payment (including any
payment of interest but excluding payments in respect of reasonable fees and
expenses of one counsel and one financial advisor for the holders of
Subordinated Indebtedness) with respect to any Subordinated Indebtedness (the
“Payment Notice”).
 
(m) Restrictions on Cure Rights; Accordion.  Notwithstanding anything in the
Credit Agreement to the contrary, Holdings and the Company shall not, directly
or indirectly, (x) exercise the Cure Right described in Section 8.3 of the
Credit Agreement, or (y) increase the existing Revolving Loan Commitments or
establish one or more New Term Loan Commitments pursuant to Section 2.25 of the
Credit Agreement.
 
(n) Deposit Accounts; Control Agreements; Cash Held by Non-Credit Parties;
Etc.  The Company shall, and shall cause its Subsidiaries to, comply with the
provisions of Section 4.5 of the Pledge and Security Agreement, and shall take
all actions so that its Subsidiaries which are not Credit Parties transfer
unrestricted Cash and Cash Equivalents as necessary to Deposit Accounts of a
Grantor subject to Control so that no violation of Section 4.5(b)(iv) of the
Pledge and Security Agreement shall occur.
 
(o) Additional Restrictions.  Notwithstanding anything in the Credit Agreement
to the contrary, from and after Second Forbearance Effective Date, Holdings and
the Company shall not, nor shall they permit any of their Subsidiaries to,
directly or indirectly, (A) incur any Indebtedness, (B) create or incur any
Liens, (C) make any Investments, (D) make any Restricted Junior Payments, or (E)
consummate any Asset Sale, except in the ordinary course of business (it being
understood that extensions, renewals, replacements and issuances of letters of
credit are in the ordinary course of business and without limiting the effect of
the last paragraphs of Sections 6.1 and 6.3 of the Credit Agreement,
intercompany transactions among one or more Credit Parties and any Subsidiary of
Holdings organized under the laws of Canada, Puerto Rico or Lichtenstein may be
permitted so long as such transactions are in the ordinary course of business
and consistent with past practices).  Furthermore, and for the avoidance of
doubt, it is agreed that from and after the Second Forbearance Effective Date,
the Company and its Subsidiaries may not take any action that would be
prohibited by the terms of the Credit Agreement at any time while an Event of
Default is in existence.  In addition, from and after the Second Forbearance
Effective Date, no Management Fees shall be payable in cash, but shall continue
to accrue and the Company and its Subsidiaries shall not enter into, or commit
to enter into, any Permitted Sale-Leaseback transaction. The Credit Parties may
pay, in the ordinary course, (i) reasonable out-of-pocket expenses incurred by
not more than ten Sponsor employees or principals providing services to the
Company and (ii) reasonable fees of members of the Company’s Board of Directors
that are not affiliated with the Sponsor and (without duplication of
out-of-pocket expenses paid pursuant to clause (i) above) the reasonable
out-of-pocket expenses of each member of the Company's Board of Directors.
 


 
SECTION 6.
Representations, Warranties And Covenants Of Company and Other Credit Parties.

 
To induce the Lenders and the Agent to execute and deliver this Agreement, each
of the Company and the other Credit Parties represents, warrants and covenants
that:
 
(a) Organization and Powers. Each Credit Party is a corporation, limited
liability company or limited partnership, as applicable, duly organized or
formed, as applicable, validly existing and, to the extent such concept applies,
in good standing under the laws of its jurisdiction of incorporation or
formation, as applicable.  Each Credit Party has all requisite corporate or
other organizational power and authority to own and operate its properties, to
carry on its business as now conducted and as proposed to be conducted, to enter
into this Agreement and to carry out the transactions contemplated thereby;
 
(b) Authorization of Agreement; No Conflict. The execution, delivery and
performance of this Agreement have been duly authorized by all necessary
corporate, limited liability company or limited partnership, as applicable,
action on the part of each Credit Party that is a party thereto. The execution,
delivery and performance by Credit Parties of this Agreement and the
consummation of the transactions contemplated hereby do not and will not (a)
violate any provision of any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, the Certificate or Articles
of Incorporation or Bylaws (or equivalent constituent documents) of Holdings or
any of its Subsidiaries or any order, judgment or decree of any court or other
agency of government binding on Holdings or any of its Subsidiaries, except to
the extent such violation could not be reasonably be expected to have a Material
Adverse Effect, (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Holdings or any of its Subsidiaries, (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Holdings or any
of its Subsidiaries (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent on behalf of the Secured Parties), or (d)
require any approval of stockholders or any approval or consent of any Person
under any Contractual Obligation of Holdings or any of its Subsidiaries, except
for such approvals or consents which will be obtained on or before the Second
Forbearance Effective Date and disclosed in writing to Lenders and except for
any such consents or approvals the failure of which to obtain would not
reasonably be expected to have a Material Adverse Effect;
 
(c) Governmental Consents. The execution, delivery and performance by the Credit
Parties of this Agreement and the consummation of the transactions contemplated
hereby do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any federal, state or other
governmental authority or regulatory body (a) such as have been obtained and are
in full force and effect and (b) any such consents or approvals the failure of
which to obtain would not reasonably be expected to have a Material Adverse
Effect;
 
(d) Grantors. Each Domestic Subsidiary of THL-SC Bedding Company is a Grantor
and is a party to the Pledge and Security Agreement.
 
(e) Deposit Accounts. As of the Second Forbearance Effective Date, no Credit
Party has any deposit account containing unrestricted Cash other than the
deposit accounts listed in Schedule 4.5 to the Pledge and Security Agreement.
 
(f) Binding Obligation. This Agreement has been duly executed and delivered by
each Credit Party and is the legally valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.
 
(g) Incorporation of Representations and Warranties and Covenants from Credit
Documents. Except with respect to the Specified Defaults and the Permitted
Exceptions, the representations and warranties contained in the Credit Agreement
and each of the other Credit Documents are and will be true, correct and
complete in all material respects on and as of the Second Forbearance Effective
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true, correct and complete in all material
respects on and as of such earlier date, and each of the agreements and
covenants in the Credit Agreement and the other Credit Documents is hereby
reaffirmed with the same force and effect as if each were separately stated
herein and made as of the date hereof.
 
(h) Absence of Default. As of the date hereof, except for the Specified
Defaults, (x) no Default or Event of Default has occurred or is continuing under
this Agreement, the Forbearance Agreement, the Credit Agreement or any other
Credit Document (it being understood and agreed that the Company’s failure to
deliver any MD&A required under Section 5.1 of the Credit Agreement prior to the
Second Forbearance Agreement Effective Date has been cured or waived and it is
understood and agreed that any failures as described in items 2 and 3 of Exhibit
A to the Forbearance Agreement shall not constitute a Default or Event of
Default so long as all such failures were cured prior to the Second Forbearance
Effective Date) and (y) except as set forth on Exhibit A, no “Default” or “Event
of Default” (as those terms are defined under the Senior Subordinated Note
Indenture or the documents evidencing the Holdco Notes) has occurred or is
continuing in respect of the Senior Subordinated Notes or the Holdco Notes.
 
(i) Collateral. Lenders’ and Agent’s security interests in the Collateral
continue to be valid, binding, and enforceable first-priority security interests
which secure the Obligations (subject only to the Permitted Liens).
 
(j) Acknowledgement. Each of the Agent, the Lenders and the Company acknowledges
that this Agreement is not a “Restructuring Amendment” as defined in the
Forbearance Agreement.
 


 
SECTION 7.                                Ratification of Liability.
 
(a) Each of the Company and other Credit Parties hereby ratifies and reaffirms
all of its payment and performance obligations and obligations to indemnify,
contingent or otherwise, under this Agreement and each other Credit Document to
which such party is a party, and each such party hereby ratifies and reaffirms
its grant of Liens on its properties pursuant to such Credit Documents to which
it is a party as security for the Obligations under or with respect to the
Credit Agreement, and confirms and agrees that such Liens hereafter secure all
of the Obligations.  Each Guarantor acknowledges the effectiveness and
continuing validity of its guarantee in the Credit Agreement and its liability
for the Obligations pursuant to the terms of such guarantee and that such
obligation is without defense, setoff and counterclaim.
 
(b) The Company and each other Credit Party (i) acknowledges receipt of a copy
of this Agreement and all other agreements, documents and instruments executed
and/or delivered in connection herewith, (ii) consents to the terms and
conditions of same without prejudice to any Credit Party’s liability pursuant to
any of the Credit Documents, and (iii) agrees and acknowledges that each of the
Credit Documents remains in full force and effect, that such Credit Party’s
obligations thereunder are without defense, setoff and counterclaim and that
each of the Credit Documents is hereby ratified and confirmed.
 


 
SECTION 8.                                Reference To And Effect Upon The
Credit Agreement.
 
(a) Except as expressly modified hereby, all terms, conditions, covenants,
representations and warranties contained in the Credit Agreement and other
Credit Documents, and all rights of Lenders and Agent and all of the
Obligations, shall remain in full force and effect. Each of the Company and the
other Credit Parties hereby confirms that no such party has any right of setoff,
recoupment or other offset with respect to any of the Obligations.
 
(b) Except as expressly set forth herein, the effectiveness of this Agreement
shall not directly or indirectly (i) create any obligation to make any further
Loans or issue any Letters of Credit after the Second Forbearance Effective
Date, (ii) create any obligation to make any further Loans or issue any Letters
of Credit or to continue to defer any enforcement action after the occurrence of
any Forbearance Default, (iii) constitute a consent or waiver of any past,
present or future violations, including Defaults and Events of Default, of any
provisions of the Credit Agreement or any other Credit Documents, (iv) amend,
modify, prejudice or operate as a waiver of any provision of the Credit
Agreement or any other Credit Documents or any right, remedy, power or privilege
of Lenders and/or Agent, (v) constitute a consent to any merger or other
transaction or to any sale, restructuring or refinancing transaction, or (vi)
constitute a course of dealing or other basis for altering any Obligations or
any other contract or instrument.  Except as expressly set forth herein, each
Lender and Agent reserves all of its rights, remedies, powers and privileges
under the Credit Agreement, the other Credit Documents, applicable law and/or
equity. All of the provisions of the Credit Agreement and the other Credit
Documents are hereby reiterated, and if ever waived, are hereby
reinstated.  Notwithstanding any other provision in this Agreement, it is
understood and agreed that during the Second Forbearance Period, notwithstanding
the Company’s inability to make the statements required by Section 3.2 of the
Credit Agreement (or in any Funding Notice or Request for Issuance required
thereby), solely to the extent excused pursuant to the last sentence of Section
2(d) hereof, but subject to all other terms and conditions contained in the
Credit Agreement and Section 2(d) hereof, any Issuing Bank may issue, renew,
extend or replace Letters of Credit and the Company shall be permitted to
request Revolving Loans (and Lenders agree to make such Revolving Loans),
provided that the Revolving Credit Exposure is not increased or decreased after
giving effect to such issuance, renewal, extension or replacement of any such
Letter of Credit or the making of any such Revolving Loans.
 
(c) From and after the Second Forbearance Effective Date, (i) the term
“Agreement” in the Credit Agreement, and all references to the Credit Agreement
in any Credit Document shall mean the Credit Agreement, and (ii) the term
“Credit Document” in the Credit Agreement and the other Credit Documents shall
include, without limitation, this Agreement and any agreements, instruments and
other documents executed and/or delivered in connection herewith.
 
(d) This Agreement shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of the Credit Agreement or any other Credit
Document.
 


 
SECTION 9.                                Company’s Release and Duty to
Indemnify for Assigned Claims.
 
(a) By its execution hereof and in consideration of the mutual covenants
contained herein and other accommodations granted to the Credit Parties
hereunder, each Credit Party, on behalf of itself and each of its Subsidiaries,
and its or their successors, assigns and agents, hereby expressly forever
waives, releases and discharges any and all claims (including, without
limitation, cross-claims, counterclaims, and rights of setoff and recoupment),
causes of action (whether direct or derivative in nature), demands, suits,
costs, expenses and damages (collectively, the “Claims”) any of them may have or
allege to have as of the date of this Agreement (and all defenses that may arise
out of any of the foregoing) of any nature, description, or kind whatsoever,
based in whole or in part on facts, whether actual, contingent or otherwise, now
known, unknown, or subsequently discovered, whether arising in law, at equity or
otherwise, against Agent or any Lender, their respective affiliates, agents,
principals, managers, managing members, members, stockholders, “controlling
persons” (within the meaning of the United States federal securities laws),
directors, officers, employees, attorneys, consultants, advisors, agents,
trusts, trustors, beneficiaries, heirs, executors and administrators of each of
the foregoing (collectively, the “Released Parties”) involving or otherwise
relating to this Agreement or any of the other agreements entered into in
connection herewith, the Credit Agreement, the Credit Documents or any or all of
the actions and transactions contemplated hereby or thereby, including, without
limitation, any actual or alleged performance or nonperformance by any of the
Released Parties hereunder or thereunder.  Each Credit Party hereby acknowledges
that the agreements in this paragraph (a) are intended to be in full
satisfaction of all or any alleged injuries or damages arising in connection
with the Claims.  In entering into this Agreement, each Credit Party expressly
disclaims any reliance on any representations, acts, or omissions by any of the
Released Parties and hereby agrees and acknowledges that the validity and
effectiveness of the releases set forth above does not depend in any way on any
such representation, acts and/or omissions or the accuracy, completeness, or
validity thereof.  The provisions of this paragraph shall survive the
termination or expiration of the Second Forbearance Period and the termination
of the Credit Documents and the payment in full of all obligations of the Credit
Parties under or in respect of the Credit Agreement and other Credit Documents
and all other amounts owing thereunder.
 
(b) Each Credit Party represents and warrants that it has not assigned to any
Person any Claim other than to the Collateral Agent pursuant to the Pledge and
Security Agreement.  In the event that the foregoing representation and warranty
is, or is purported to be, untrue, each Credit Party agrees to indemnify and
hold harmless the Released Parties against, and to pay, any and all actions,
demands, obligations, causes of action, decrees, awards, claims, liabilities,
losses and costs (including, but not limited to, reasonable expenses of
investigation and fees and expenses of counsel) that any of the Released Parties
may sustain or incur as a result of the breach or purported breach of the
foregoing representation and warranty, in each case, in the manner and to the
extent set forth in Section 10.3 of the Credit Agreement.  The provisions of
this paragraph shall survive the termination or expiration of the Second
Forbearance Period and the termination of the Credit Documents and the payment
in full of all obligations of the Credit Parties under or in respect of the
Credit Agreement and other Credit Documents and all other amounts owing
thereunder.
 


 
SECTION 10.                                Construction.
 
This Agreement and all other agreements and documents executed and/or delivered
in connection herewith have been prepared through the joint efforts of all of
the parties hereto. Neither the provisions of this Agreement or any such other
agreements and documents nor any alleged ambiguity therein shall be interpreted
or resolved against any party on the ground that such party or its counsel
drafted this Agreement or such other agreements and documents, or based on any
other rule of strict construction.  Each of the parties hereto represents and
declares that such party has carefully read this Agreement and all other
agreements and documents executed in connection therewith, and that such party
knows the contents thereof and signs the same freely and voluntarily.  The
parties hereto acknowledge that they have been represented by legal counsel of
their own choosing in negotiations for and preparation of this Agreement and all
other agreements and documents executed in connection herewith and that each of
them has read the same and had their contents fully explained by such counsel
and is fully aware of their contents and legal effect.
 


 
SECTION 11.                                Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed an original, but all such counterparts shall
constitute one and the same instrument, and all signatures need not appear on
any one counterpart. Any party hereto may execute and deliver a counterpart of
this Agreement by delivering by facsimile or other electronic transmission a
signature page of this Agreement signed by such party, and any such facsimile or
other electronic signature shall be treated in all respects as having the same
effect as an original signature.
 


 
SECTION 12.                                Severability.
 
The invalidity, illegality, or unenforceability of any provision in or
obligation under this Agreement in any jurisdiction shall not affect or impair
the validity, legality, or enforceability of the remaining provisions or
obligations under this Agreement or of such provision or obligation in any other
jurisdiction.
 


 
SECTION 13. Further Assurances.
 
The Company and each other Credit Party agrees to, and to cause any other Credit
Party to, take all further actions and execute all further documents as Agent
may from time to time reasonably request to carry out the transactions
contemplated by this Agreement and all other agreements executed and delivered
in connection herewith; provided that any failure to do so shall be an Event of
Default if such failure has not been remedied or waived within 5 Business Days
after the Company’s receipt of notice from the Agent.
 


 
SECTION 14.                                Section Headings.
 
Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute part of this Agreement for any other
purpose.
 


 
SECTION 15.                                Notices.
 
All notices, requests, and demands to or upon the respective parties hereto
shall be given in accordance with the Credit Agreement. For purposes of Section
10.1 of the Credit Agreement, from and after the Second Forbearance Effective
Date the address of the Agent shall be deemed to be as set forth below (until
such time as the Agent changes such address for notices as permitted pursuant to
said Section 10.1 of the Credit Agreement):
 
60 Wall Street
New York, New York 10005
Attn: Scottye Lindsey
Telecopy: 646 736 7095


 
SECTION 16.                                Governing Law.
 
This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
 


 
SECTION 17.                                Acknowledgements.
 
Each Credit Party hereby acknowledges that:
 
(a) it has carefully read and fully understood all of the terms and conditions
of this Agreement;
 
(b) it has consulted with, or had a full and fair opportunity to consult with,
and has been advised by fully competent counsel in the negotiation, execution
and delivery of this Agreement;
 
(c) it has had a full and fair opportunity to participate in the drafting of
this Agreement and that no provision of this Agreement shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of any party hereto having or
being deemed to have structured, dictated or drafted such provision;
 
(d) it is freely, voluntarily, knowingly and intelligently entering into this
Agreement;
 
(e) none of the Lenders or Agent has a fiduciary relationship to any Credit
Party, and the relationship between Agent and the Lenders, on the one hand, and
the Credit Parties, on the other, is solely that of creditor and debtor; and
 
(f) no joint venture exists among the Credit Parties, Agent and the Lenders.
 


 
SECTION 18.                                Effectiveness.
 
This Agreement shall become effective at the time (the “Second Forbearance
Effective Date”) that all of the following conditions precedent have been
satisfied as determined by Agent in its sole discretion:
 
(a) Agreement. Agent shall have received duly executed signature pages for this
Agreement signed by the Company, each other Credit Party, the Requisite Lenders
and the Requisite Class Lenders holding Term Loans.
 
(b) Due Authorization. Agent shall have received resolutions from each Credit
Party evidencing the corporate or similar authority of such Credit Party to
execute, deliver and perform its obligations under this Agreement and, as
applicable, all other agreements and documents executed in connection therewith.
 
(c) Opinions.  The Agent shall have received opinions of counsel to the Credit
Parties  (other than the entities organized under the laws of the State of
Nevada) as to the transactions contemplated hereby in form and substance
reasonably acceptable to Agent.
 
(d) Financial Reports.  The Company shall have delivered to the Agent all past
due financial reports with respect to the Fiscal Quarter ended September 27,
2008 and related certifications and other information, in each case, as required
under Sections 5.1(b) and (d) of the Credit Agreement.
 
(e) 13-Week Cash Flow Forecast.  The Company shall have delivered to the Agent
the initial 13-Week Cash Flow Forecast certified by the chief financial officer
of the Company as being prepared based upon good faith estimates and assumptions
that were reasonable at the time made (it being understood and agreed that such
13-Week Cash Flow Forecast is not to be viewed as fact and that actual results
during the period or periods covered thereby may differ from such projected
results).
 
(f) Interest.  The Company shall have paid to the Agent for the account of the
Lenders ($840,802.61), which shall be the portion of the interest that accrued
during the Forbearance Period under the Forbearance Agreement based on the
increase in the Applicable Margin thereunder applicable immediately prior to the
Second Forbearance Effective Date.
 
(g) Forbearance Fee. Agent shall have received, for the account of each Lender
which delivers its original or facsimile signature page to this Agreement to the
Agent or its designee no later than 6:00 p.m. (New York City time) on December
9, 2008 (the “Stated Time”), payment of a Forbearance Fee (which shall be fully
earned and non-refundable when paid) equal to 0.25% of such Lender’s Revolving
Loan Commitment and Tranche D Term Loan Exposure, as the case may be.  Such
forbearance fee will not be creditable against any future amendment or
forbearance fees.
 
(h) Other Fees.  The Company shall have paid (x) all the reasonable fees,
expenses and disbursements of White & Case LLP and Moelis & Company, for which
reasonably detailed invoices (subject to redaction to protect privileges or
other confidential communications) have been presented on or prior to the 6:00
p.m. (New York City time) on December 9, 2008 and (y) “evergreen” retainers of
$150,000 to each of White & Case LLP and Moelis & Company.
 


 
SECTION 19.                                Assignments; No Third Party
Beneficiaries.
 
This Agreement shall be binding upon and inure to the benefit of the Company,
the other Credit Parties, Lenders, Agent and their respective successors and
assigns; provided, that neither the Company nor any other Credit Party shall be
entitled to delegate any of its duties hereunder and shall not assign any of its
rights or remedies set forth in this Agreement without the prior written consent
of Agent in its sole discretion. No Person other than the parties hereto and
their permitted successors and assigns, shall have any rights hereunder or be
entitled to rely on this Agreement and all third-party beneficiary rights are
hereby expressly disclaimed.
 


 
SECTION 20.                                Final Agreement.
 
This Agreement, the Credit Agreement, the other Credit Documents, and the other
written agreements, instruments, and documents entered into in connection
herewith and therewith (collectively, the “Company/Lender Documents”) set forth
in full the terms of agreement between the parties hereto and thereto and are
intended as the full, complete, and exclusive contracts governing the
relationship between such parties, superseding all other discussions, promises,
representations, warranties, agreements, undertakings and understandings between
the parties with respect thereto.  No term of the Company/Lender Documents may
be amended, restated, waived or otherwise modified except in a writing signed by
the party against whom enforcement of the modification, amendment, or waiver is
sought, unless otherwise provided in the applicable Company/Lender
Document.  Any waiver of any condition in, or breach of, any of the foregoing in
a particular instance shall not operate as a waiver of other or subsequent
conditions or breaches of the same or a different kind.  Lenders’ and/or Agent’s
exercise or failure to exercise any rights or remedies under any of the
foregoing in a particular instance shall not operate as a waiver of its right to
exercise the same or different rights, remedies, powers and privileges in any
other instances.  There are no oral agreements among the parties hereto.
 
[Signature pages to follow]
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Second Forbearance Agreement; Third Amendment to Second
Amended and Restated Credit and Guaranty Agreement and First Amendment to the
Pledge and Security Agreement has been executed by the parties hereto as of the
date first written above.
 






SIMMONS BEDDING COMPANY




By:  /s/ William S. Creekmuir
Name: William S. Creekmuir
Title: Executive Vice President, Chief Financial Officer,
Treasurer and Assistant Secretary



 
 

--------------------------------------------------------------------------------

 



THL-SC BEDDING COMPANY




By:  /s/ William S. Creekmuir
Name: William S. Creekmuir
Title: Executive Vice President, Chief Financial Officer,
Treasurer and Assistant Secretary



 
 

--------------------------------------------------------------------------------

 



THE SIMMONS MANUFACTURING CO., LLC
WORLD OF SLEEP OUTLETS, LLC
SIMMONS CONTRACT SALES, LLC
WINDSOR BEDDING CO., LLC
SIMMONS EXPORT CO.


By:  /s/ William S. Creekmuir
Name: William S. Creekmuir
Title: Executive Vice President, Chief Financial Officer,
Treasurer and Assistant Secretary

 
 

--------------------------------------------------------------------------------

 



DREAMWELL, LTD.
SIMMONS CAPITAL MANAGEMENT, LLC



 
By:  /s/ William S. Creekmuir
Name: William S. Creekmuir
Title: President and Treasurer

 
 

--------------------------------------------------------------------------------

 



DEUTSCHE BANK AG, NEW YORK BRANCH,
As Agent


                                                                                                        By:
/s/ Scottye Lindsey
                                                                          Name: Scottye
Lindsey
                                                                          Title: 
Director
                        
                                                                                                        By: 
/s/ Carin Keegan
                                                                          Name:  Carin
Keegan
                                                                          Title:   
Director



 